UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6008


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSE ANTONIO MOROZUMI, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00054-MR-1; 1:09-cv-00393-MR)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Antonio Morozumi, Jr., Appellant Pro Se. Jill Westmoreland
Rose, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Antonio    Morozumi,       Jr.,       seeks     to    appeal     the

district court’s order treating his Fed. R. Civ. P. 60(b) motion

as a successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion, and

dismissing it on that basis.           The order is not appealable unless

a   circuit     justice       or     judge     issues       a      certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by     demonstrating          that

reasonable    jurists      would     find     that    the         district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the     prisoner         must

demonstrate    both    that    the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Morozumi has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.




                                        2
            Additionally, we construe Morozumi’s notice of appeal

and   informal      brief      as     an    application         to   file       a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be     sufficient       to

establish      by    clear      and    convincing          evidence          that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h) (West Supp. 2011).                  Morozumi’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented          in     the     materials

before   the    court     and       argument       would    not      aid       the    decisional

process.



                                                                                       DISMISSED




                                               3